DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from Provisional Application 62880839, filed 07/31/2019.
Status of Claims
	Claims 1-7 are pending.
	Claims 8-20 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Invention I (Apparatus Combination) and Species 1 (Figures 6) in the reply filed on 10/25/2021 is acknowledged.

Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve tether second end coupled to the anchor (Claim 1 see further explanation in the 112 rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In regards to the 112 rejection of claim 4, the applicant’s arguments are persuasive that the language does not arise to indefiniteness.  Therefore the 112 rejection has been withdrawn.  However, for clarity the claim has been objected to.  The applicant is advised to amend claims 1 and 4 to recite at least one tether.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation requiring the heart valve to be non-collapsible is considered to be new matter.  The specification appears to support an expandable heart valve or a surgical heart valve.  However, the original disclosure discloses that surgical heart valves may be non-collapsible.  The original disclosure fails to ever specifically say that the heart valve of the elected embodiment is non-collapsible.  The limitation non-collapsible is broader than the applicant intended.  A non-collapsible heart valve implies that it cannot collapse with respect to the radius as well as any other form of collapsing.  A person of ordinary skill in the art could also interpret it to mean collapsible with respect to closing off blood flow (wherein it never fully closes off flow).  Additionally, the term means that the heart valve will never collapse regardless of the forces imposed upon it.  This does not appear to be true because the applicant’s heart valve could readily be compressed by a use to a flattened form.  Therefore, the applicant’s original disclose does not support a truly non-collapsible heart valve.  The applicant is advised to amend the claim to recite that it is not radially collapsible.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite by the new limitation requiring “at least indirectly coupled”.  The scope of this phrase cannot be readily determined based on the current surrounding claim language and the original disclosure.  For example, what would and would not qualify as indirectly coupled?  Does it require the second end to be coupled to something directly coupled to the anchor?  Can there be a second element therebetween or more additional elements?  Additionally, the phrase “at least” is not commonly used alongside “indirectly coupled”.  At least is normally used alongside ranges or specific values.  The applicant appears to intend for this limitation to mean either directly or indirectly coupled.  However, at least indirectly does not readily lend itself to this meaning.  At least would imply there are numerous other options with greater value.  The applicant is advised to amend this recitation to recite the language that they argue: “Directly or indirectly coupled” and to put on the record what is meant by indirectly coupled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tegels et al (Tegels) US 2014/0358224 A1 in view of Pinchuk et al (Pinchuk) US 2007/0282436 A1
	Tegels discloses the invention substantially as claimed being a prosthetic heart valve 10 comprising a frame144, leaflets 136/138, a cuff 146/147/148 (capable of being sutured to the native valve annulus), a plurality of valve tethers 113, attachment member 156, anchor tether 160, and an anchor 154.
	In regards to claims 6 and 7, the valve tether of Tegels is part of a continuous strut connecting the frame 144 and the cuff 147.
However, Tegels does not disclose the surgical heart valve is non-collapsible.
	Pinchuk teaches that it is old and known in the art of heart valve anchoring to provide non-collapsible surgical heart valves attached to expandable support stents [0016] in order to preserve the integrity of the heart valves and eliminate the chance of damage during expansion and contraction.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the collapsible heart valve of Tegels with the surgical non-collapsible heart valve as taught by Pinchuk in order to preserve the integrity of the heart valves and eliminate the chance of damage during expansion and contraction.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegels and Pinchuk (Combination 1) as applied to claims 1, 3, 4, 6, and 7 above, and further in view of Coleman et al (Coleman) US 2015/0142101 A1
	Combination 1 discloses the invention substantially as claimed being described above.  However, Tegels does not disclose tethers coupled to the prosthetic heart valve using knots, barbs, or coils.
	Coleman teaches that it is old and known in the art of heart valve anchoring to provide tethers (508 Figure 5F) formed from suture material attached to a variety of points of the prosthetic heart valve [0115]-[0116] in order to provide flexible and/or elastic tethers which provide flexibility in the position of the valve portion as the heart contracts and relaxes, so that the valve portion can better mimic the function of a native heart valve.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the rigid tethers of Tegels with flexible sutures as taught by Coleman in order to provide flexibility in the position of the valve portion as the heart contracts and relaxes, so that the valve portion can better mimic the function of a native heart valve.
In regards to the coupling mechanism the flexible sutures of Coleman are inherently tied and knotted to the expandable frame.  This type of connection is an extremely old and well known that sutures are tied to implants with knots to prevent slippage and uncoupling. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tegels, Pinchuk, and Coleman (Combination 2) as applied to claim 2 above, and further in view of Camedda et al (Camedda) 2009/0210051 A1.
	Combination 2 discloses the invention substantially as claimed being described above.  However, Combination 2 does not disclose use of a template.
Camedda teaches that it is old and known in the art of heart valve systems to utilize templates 1 matching the size and shape of a final implant outer perimeter comprising indicia N1-N10 corresponding to a plurality of coupling locations on the final implant in the same field of endeavor for the purpose of allowing the surgeon the ability and access to the necessary coupling locations of sutures.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system of Tegels with a template the size and shape of the perimeter of the prosthetic heart valve with a template comprising a plurality of indicia adjacent openings corresponding to attachment points as taught by Camedda in order to provide the operator with the ability to test the implant site for sizing and to pre-mark/locate all attachment points to optimize the attachment to the most suitable portions of the valve and implant site.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
In response to the drawing objections the applicant argues that the identified illustration is not necessary.  This is not persuasive because as described in the 112 rejection below the scope of the limitations “operably” and “at least indirectly coupled” cannot be readily determined based on the current claim language and disclosure.  This type of indefinite nature is the exact nature that the MPEP is referring to when requiring claimed subject matter to be shown.  See the 112 rejection below for more explanation.
The applicant argues that Tegels does not disclose a “surgical” prosthetic  heart valve because this implies that the heart valve must be non-collapsible.  This is not persuasive because [0002], which the applicant cited, specifically discloses that surgical heart valves “typically” are not collapsible and “may” require full open chest surgery.  Therefore, contrary to the applicant’s assertion surgical prosthetic heart valves are not inherently non-compressible and do not inherently require full open chest surgery.  The applicant amended the claim to change the heart valve from being a surgical prosthetic heart valve to being defined as non-collapsible.  However, the original disclosure never specifically defines what is meant by non-collapsible.  The limitation non-collapsible can be broadly interpreted to mean multiple things.  For example: some people may understand this to be meaning collapsible with respect to the radius but a person of ordinary skill in the art could also interpret it to mean collapsible with respect to closing off blood flow (wherein it never fully closes off flow).  As best understood the applicant’s elected embodiment is not collapsible radially but does collapse with respect to the leaflets closing off flow.  Therefore, the applicant’s own invention does not read upon the broadest reasonable interpretation of the limitation non-collapsible.  However, in order to best reject the claims, the heart valve of Tegel has been amended to provide a surgical non-collapsible heart valve as taught by Pinchuk.  The applicant argues that this type of change could not be readily done.  However, the applicant failed to provide any evidence as to why it could not be done.  Rigid non-collapsing heart valves are well known within the art to be combinable with expandable stents.  Additionally, in paragraph [0034] the applicant even admits that this type of system “is illustrated as a surgical prosthetic heart valve, the tethering system 100 described herein may also be used in connection with collapsible prosthetic heart valves, with or without modification.”  There is no disclosure as to a special feature allowing the change to be done without modification.  Additionally, numerous prior art references teach this type of combination: US 20010002445, US 20050182483, US 20050283231, and US 20100161036 to name a few. Therefore, it appears to support the conclusion that these types of changes are known in the art of heart valve implant systems

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774